*697OPINION

Per Curiam:

Appellant commenced this action seeking damages and to enjoin respondent from removing a billboard which respondent had placed on appellant’s property.
At the conclusion of a trial without jury, the district court concluded (1) the billboard had been erected, through mutual mistake, on appellant’s property; and (2) respondent was the owner of the sign and entitled to remove it. The district court also ordered respondent to pay appellant $400.00 as reasonable rental fees for the ground upon which the sign was erected.
Appellant contends the evidence adduced at trial fails to support the district court’s judgment. We disagree.
Where, as here, there is substantial evidence to support factual determinations made by a trial court sitting without a jury, those determinations will not be disturbed on appeal. NRCP 52(a); Landex, Inc. v. State ex rel. List, 94 Nev. 469, 582 P.2d 786 (1978).
The judgment is affirmed.